Title: To George Washington from James Mease, 16 March 1779
From: Mease, James
To: Washington, George


sir
Philada March 16 1779
The honorable Bd of War in obedience to your Excellency’s directions have ordered me to forward to Camp two thousand pr overhals one thousand shirts & one thousand pairs shoes—which are this day sent off.
They have also desired me to Acquaint your Excellency that should there by any more overhals wanted, they can be forwarded from hence immedeatly, there being ten thousand pairs ready, & that the Commissary at springfield had last month received upwards ten thousand shirts from which they wd order a supply to head Quarters. I have the honor to be with infinite respect your Exellencys’ most obdt Hble servt
James Mease C[lothie]r Gen.
